        Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 1 of 61

AO 442 (Rev. 11/1 I) Arrest Warrant



                                           UNITED STATES DISTRICT COURT                                                                  JAO
                                                                          for the

                                                           Northern District of Ohio
                                                                                                                                   Feb 8, 2021

                                                                                                                                             Miami
                    Uni ted States of America
                                 V.                                        )
                    ALLA WITTE, aka MAX                                    )
                                                                           )
                                                                           )                             CR 4lf0
                                                                           )

                             Defe11da11t
                                                                           )
                                                                                     1:21-2236-MJ-OTAZO-REYES
                                                         ARREST WARRANT
To:        Any a uthori zed law e n forcement o fficer


           YOU ARE COMMANDED to arrest and bring before a Un ited States magistrate judge without unnecessary delay
(name ofperson to be arrested)        ALLA WITTE, aka MAX
                                  --------'-------------------------------
who is accused of a n offense or vio lation based on the fo llow ing document filed w ith the court:

,tef   Indictment         0 Superseding Indictment             0 Information           0 Superseding Information               O Complaint
0 Probation Violation Petition              0 Supervised Release Violation Petition               0 V io lation Notice         O Orde r of the Court

This offense is brie fly described as fo llows:

  18 USC§ 371 Conspiracy to Commit Computer Fraud and Aggravated Identity Theft
  18 USC § 1349 Conspiracy to Commit Wire and Bank Fraud
  18 USC § 1343 Wire Fraud
  18 USC § 1344 Bank Fraud
  18 USC § 1028A(a)(1) Aggravated Identity Theft
  18 USC § 1956(h) Conspiracy to Commit Money Laundering



Date:


C ity a nd state:      Cleveland, Ohio
                                                                                                     Printed name a11d title


                                                                      Return

          This warrant was received on (dale)      04. - \c,- -z.c, 'ZO        , and the person was a rrested on (date)
at (city and state)


Date:
         - -- - - - - -
                                                                                                  Arresting officer 's signature



                                                                                                     Primed name and title
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 2 of 61


                                                                                          FILED               J
                                                                                                             -l

                                                                                      AUG 13 2020
                                                                                 CLERK   us    .
                                                                                l'JDRTHERN o?J~h%~r couRr
                                                                                         CLEVELAND OF OHIO



                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE NORTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION

       UNITED STATES OF AMERICA,

                       Plaintiff,

               V.




       ALLA WITTE,
         akaMAX,



                       Defendants.

                                         GENERAL ALLEGATIONS

      At all times relevant to this Indictment:




  -                 ALLA WITTE, aka MAX;

      presently known and unknown to the Grand Jury (hereinafter referred to as the (''Trickbot -
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 3 of 61




   Group'') were participants in a criminal scheme to defraud, and were located in or around Russia,

   Belarus, Ukraine and Suriname.

                                            DEFINITIONS

          2.      ''Malware" was malicious or intrusive software designed to disrupt computer

   operations, gather sensitive information, gain access to private computer systems, or commit

   other. unauthorized actions on a computer system. Malware was installed on a computer without

   the knowledge or perrrrission of the owner. Common examples of malware included viruses,

   worms, trojans; keyloggers, and spyware.

          3.      A "trojan" was a type of malware which masqueraded as a routine download

   request or as an opportunity to download files of interest to the user in order to persuade the

   victim to install it. Many trojans, including the Trickbot Trojan 1 discussed below,. acted as an

   unauthorized access point to the victim computer that allows an unauthorized computer to access

   and communicate with the infected computer.

          4.     . Keystroke logging was the action of recording (or logging) the keys struck on a

   keyboard. This action was usually done surreptitiously by a computer program (i.e., keylogger)

   to capture the keys typed on a computer without the typist's knowledge. Malware that used

   keystroke logging would often provide the captured keystrokes to the individual who caused the

   malware to be installed or to a place designated by that individual   Through keystroke logging,

   individuals were able to obtain online banking credentials as soon as the user of the infected

   computer logged into their account. After obtaining this information, these individuals could




   1      For purposes of this Indictment, the terms "Trickbot," "Trickbot malware" and "Trickbot
   Trojan" are used interchangeably and all refer to the same suite of malware tools used by the
   Defendants.


                                                    2
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 4 of 61




   then access the victim's online bank account and execute unauthorized electronic funds transfers

   (EFT), such as Automated Clearing House (ACH) payments or wire transfers,2 to accounts that

   they controlled.

           5.         ''HTTP" (''Hypertext Transfer Protocof') was the protocol used to transfer data

   over the internet. The primary function of HTTP was to establish a connection between

   computers and servers on the internet to transfer information, including web pages and

   downloadable files, from internet-connected servers to computers using internet browsers.

           6.         ''HTTP GET" was a command in HTTP that allowed a user to request information

   from a web server. An example of an HTTP GET command would be to enter a bank URL in

   the address bar of an internet browser, which would then send a request for information about the

   bank web page to the corresponding web server.

           7.         ''HTTP POST" was a command in HTTP that allowed the user to interact with

   and update information on a web server. An example of an HTTP POST command would be

   when a user who is already on a bank web page entered information on that page, such as their

   online credentials, and thus interacted with the web server itself.

           8.         ''Web injects" introduced (or injected) malicious computer code into a victim's

   web browser while the victim browsed the internet and ''hijacked" the victim's internet session.




   2       EFT were the exchange and transfer of money through computer-based systems using the
   internet. ACH payments allowed the electronic transferring of funds .from one bank account to
   another bank account within the ACH network without any paper money changing hands. The
   ACH network was a network of participating depository fmancial institutions across the United
   States, and the network provided for interbank clearing of electronic payments. Because ACH
   payments required the network to clear the transaction, the funds were not immediately
   available. Wire transfers also allowed electronic transferring of funds from one bank account to
   another bank account without any paper money changing hands; however, unlike ACH
   payments, wire transferred funds were immediately available.


                                                       3
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 5 of 61




   Different injects were used for different purposes. Some web injects were used to display false

   online banking pages into the victim's web browser to trick the victim into entering online

   banking information, which was then captured by the individual employing the web inject. Web

   injects often interacted with HTTP GET and HTTP POST commands.

          9.      A "botnet" was an interconnected network of computers infected with malware

   without the knowledge of the computers' users that was controlled by a remote party, often

   referred to as a "botherder," who does not have authorization to control the computers on the

   network.

          10.     A ''bot" was one of the infected computers that was part of a botnet and controlled

   by a remote party who does not have authorization to control the computer. For purposes of this

   Indictment, all ''bots" were infected computers, and all infected computers were bots.

          11.     A "command and control server" was a centralized computer that issues

   commands to the bots in a botnet and receives reports back from the bots. "Command and

   Controf' (C2) infrastructure consisted of servers and other technical infrastructure used to

   control malware in general and, in particlJ]ar, botnets. Command and control servers could be

   either directly controlled by the malware operators, or themselves run on hardware compromised

   by malware.

          12.     A "virtual private network" (VPN) was a technology that created a_secure

   network connection over a public network such as the internet or private network owned by an

   Internet Service Provider. By using a VPN, a user can conceal his true IP address from those

   with whom he is communicating.




                                                    4
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 6 of 61




          13.     A "loader" was a term used for a basic remote access trojan. The loader is

   designed to install additional malware components onto a victjm cornputer and to evade

   detection by anti-virus programs.

          14.     A "worm" was a term used to descnbe the process of malware moving laterally

   within a network, replicating itself from an initial infected computer to other computers on a

   network to diversify a malware' s footprint on an infected network.

          15.     Two-Factor Authentication was a common security feature used by web-based

   services that stored confidential personal and online financial information, such as b;mks. Two-

   Factor Authentication required the use of two independent mechanisms to verify the authenticity

   and identity of the user. Examples of Two-Factor Authentication included the concurrent use of

   a password known by a user and an authentication token, such as a SMS code sent to the user's

   telephone.

          16.     Ransomware" was a type of malware designed to deny access to a victim's

   computer and/or computer ftles until the payment of a ransom

          17.     A "Mule" or ''Money Mule" was a person who received stolen funds into their

   bank account, and then moved the money to other accounts, often overseas.

          18.     A ''Malware Manager" was a member of the scheme generally responsible for

   recruiting and hiring ''Malware Dev~lopers" (as that term is defmed below), procuring

   infrastructure, managing fmances 1 testing malware against CAV services, and deploying and

   monitoring the malware.

          19.     A ''Malware Developer" was a member of the scheme generally responsible for

   writing the software code for the malware and updating it over time. Malware· Developers would




                                                   5
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 7 of 61




   also set up the "backend infrastructure" of the malware, including setting up and updating the

   servers procured by Malware Managers.

          20.    · ''Phishing" was a criminal scheme in which the perpetrators used mass email

   messages and/or fake websites to trick people into providing information, such as network

   credentials (e.g., usemames and passwords), that could later be used to gain access to a victim's

   systems. Phishing schemes often used social engineering techniques similar to traditional con-

   artist techniques in order to trick victims into believing they were providing their information to

   a trusted vendor, customer, or other acquaintance. Phishing emails were also often used to trick

   a victim into clicking on documents or links that contained malicious software that then infected

   and compromised the victim's computer system without their knowledge or permission.

          21.     "Spear phishing" was a targeted form of phishing directed towards a specific

   individual, orgarrization or business. Although often intended to steal data for malicious

   purposes, cybercriminals also used spear phishing schemes to install malware on a targeted

   user's computer.

          22.     Social engineering was a skill developed over time by people who wanted to

  · acquire protected information through manipulation of social relationships. People who were

   skilled in social engineering could convince individuals to divulge protected information or

   access credentials that the social engineer deemed valuable to the achievement of his or her aims.

          23.     "Crypting" was the process of encrypting malware to avoid detection by anti-

   virus tools and software on victims' computers.

          24.     "Crypted" malware was subjected to crypting.

          25.     "Counter Anti-Virus" (CAV) services checkedmalware against anti-virus

   software to determine if the malware would be detected by the anti-virus software. CAVs did




                                                     6
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 8 of 61




   not share and distnbute uploaded malware files with anti-vrrus companies, but instead provided

  · anonymity to malware developers and users.

          26.     The following were fmancial institutions, within the meaning of Title 18, Section

   20, United States Code, whose deposits were insured by the Federal Deposit Insurance

   Corporation (FDIC) (collectively, the "Financial Institutions"):

                  a. Buckeye Community Bank
                                           '
                  b. First National Bank;

                  C.   Huntington National Bank;

                  d. J.P. Morgan Chase Bank;

                  e. Key Bank;

                  f.   People's United Bank;

                  g. Regions Bank; and

                  h. U.S. Bank.

          27.    · CoBank was a fmancial institution within the meaning of Title 18, Section 20,

   United States Code, and was a system institution of the Farm Credit System, as defmed in

   Section 5.35(3) of the Farm Credit Act of 1971.

          28.     Cooperating Witness 1 (CW 1) was a public school district located in Avon, Ohio,

   in the Northern District of Ohio, Eastern Division.

          29.     Cooperating Witness 2 (CW 2) was a public school district located in Akron,

   Ohio, in the Northern District of Ohio, Eastern Division.

          30.     Cooperating W1tness 3 (CW 3) was a real estate frrm located in North Canton,

   Ohio, in the Northern District of Ohio, Eastern Division.

          31.     Cooperating Witness 4 (CW 4) was a country club located in Ripon, California.




                                                     7
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 9 of 61




           32.    Cooperating Witness 5 (CW 5) was a law frrm location in Ft. Myers, Florida.

           33,    Cooperating Witness 6 (CW 6) was a school district located in Bennington,

   Vermont.

           34.    Cooperating Witness 7 (CW 7) was a country club located in Lynchburg,

   Virginia.

           35.    Cooperating Witness 8 (CW 8). was an electrical service company located in

   Eastland, Texas.

           36.    Cooperating Witness 9 (CW 9) was a county government located in Tu]are,

   California.

           37.    Cooperating Witness 10 (CW 10) was a staffm.g services company located in New

   York, New York.

           38.    Cooperating Witness 11 (CW 11) was an agricultural company located in

   Mmnesota.

           39.    Unless otherwise noted, all communications of Defendants and conspirators set

   forth in this Indictment were translated from Russian to English.

                            THE TRICKBOT SCHEME TO DEFRAUD

           40.    ''Dyre" was an online banking trojan operated by unknown individuals based in

   Moscow, Russia, that began targeting non-Russian businesses and entities in mid-2014. In or

   around November 2015, Russian authorities purportedly arrestednumerous individuals at 25th .

   Floor, a Moscow-based fihn company associated with Dyre. Although Dyre activity slowed

   significantly after the purported Russian action, no charges against members of the Dyre network

   or 25th Floor were made public. In the months and years following the Russian authorities '

  purported actions, the Dyre actors regrouped and created a new suite of malware tools known as

  ''Trickbot."


                                                    8
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 10 of 61




          41.     From in or around November 2015 and continuing through the date of tms

   Indictment, Defendants




   presently known and unknown to the Grand Jury, were part of a transnational organized

   cybercrime network and stole money and personal and confidential information from

   unsuspecting victims, including businesses and their fmancial institutions located in the United

   States, United Kingdom, Australia, Belgiuni, Canada, Germany, India, Italy, Mexico, Spain, and

   Russia, through the use of the Trickbot malware.

          42.     Specifically, the Defendants and others worked to: (a) infect victims' computers

   with Trickbot malware designed to capture victims' online banking login credentials; (b) obtain

   and harvest other personal identification information, including credit cards, emails, passwords,

  . dates of birth, social security numbers, and addresses; (c) infect other computers connected to the

   victim computer; (d) use the captured login credentials to fraudulently gain unauthorized access

   to victims' online bank accounts at fmancial institutions; (e) steal funds from victims' bank

   accounts and launder those funds using U.S. and foreign beneficiary bank accounts provided and

   controlled by the defendants and others; and (f) install ransomware on victim computers.

          43.     Members of the scheme were located in multiple countries around the world

   including, but not limited to, Russia, Belarus, Ukraine and Suriname.

          44'.    In order to perpetrate their criminal schemes, the Defendants used a network of

   associates who provided specialized services and technical abilities in furtherance of the criminal

   scheme. The specialized skills and services included soliciting and recruiting malware




                                                    9
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 11 of 61




   developers; purchasing and managing servers from which to test, operate, and deploy the

   Trickbot malware; encrypting the malware to avoid detection by anti-virus software; engaging in

   spamming, phishing and spear-phishing campaigns against potential victims; and coordinating

   the receipt and laundering of funds from the victims to the Defendants and others.

          45.     The Defendants created Trickbot to further their criminal scheme. Trickbot was a

   modular, multi-function suite of malware tools designed in part to automate the theft of

   confidential personal and fmancial information, such as online banking credentials, from infected

   computers through the use of web injects and keystroke logging. . Later versions of Trickbot were

   adapted to facilitate the installation and use of ransomware.

          46.     The Defendants used the framework and code from Dyre to establish the basis for

   the Trickbot malware, and used their connections to Dyre, and to others involved in the

   development and use of Dyre, to create.Trickbot.

          47.   · Trickbot was designed to evade detection by anti-virus software and other

   protective measures employed by victims and was generally spread through phishing and spear

   phishing campaigns.

          48.     Trickbot infected millions of victim computers worldwide.

          49.     In the United States, Trickbot primarily targeted victim computers belonging to

   U.S. businesses, entities and individuals, including those within the Northern District of Ohio.

          50.     Once installed on a victim computer, Trickbot, in part, used web injects and

   keystroke logging to obtain and harvest online banking credentials from infected victim

   computers. The Defendants then used these credentials to gain unauthorized access to victims'

   bank accounts and then transfer and attempt to transfer funds from the victims' accounts to

   accounts controlled by the Defendants.




                                                   10
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 12 of 61




              51.      Trickbot began victirrrizing businesses, schools and individuals in the United

       States and elsewhere in the world in or around Fall 2016.

                                             THE DEFENDANTS

              52:      Defendant,                                                  was a national and

   citizen of Russia.-resided in ,_                            Russia, and used the onlin~ monikers

                                      was a Malware Manager responsible for recruiting and hning

   · computer programmers to provide malware code for the Trickbot Group, procuring infrastructure

   for the Trickbot Group, such as servers, VPN and VPS providers, and testing Trickbot malware

   against counter anti-virus services.

              53.    · Defendant                                                                was a

   national and citizen of Russia. During the timeframe of this Indictment,

   in -                 Russia, and used the online monikers

   was a Malware Manager and had roles and responsibilities in the Trickbot Group similar to



              54.     Defendant                                                           was a national

                                                                                       residedin-

   -                Russia, and used the online monikers                                         was a

   Malware Developer for the Trickbot Group, overseeing the creation of Trickbot's web injection,

   browser password grabber and bot creation codes, among others.

              55.     Defendant                                                 was a citizen and national



   Russia, and used the online moniker                                     was a Malware Developer for

   the Trickbot Group, overseeing the creation of code used to document, maintain and control




                                                        11
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 13 of 61




  infected computers in the Trickbot botnet, and of spamming software used by the Trickbot ·

  Group to infect other computers.

         56.     Defendant                                                     was a citizen and

  national of Russia. During the timeframe of this indictment              resided in the

            Russia and in                              was a Malware Developer for the Trickbot

  Group, overseeing the creation of internet browser injection, machine identification, and data

  harvesting codes used by the Trickbot malware.

         57.     Defendant ALLA WITTE, aka MAX, was a national of Russia. During the

  timeframe ofthis indictment, WITTE resided in Suriname. WITTE was a Malware Developer

  for the Trickbot Group, overseeing the creation of code related to the monitoring and tracking of

  authorized users of the Trickbot malware, the control and deployment of ransomware, obtaining

  payments from ransomware victims, and developing tools and protocols for the storage of

  credentials stolen and exfiltrated from victims infected by Trickbot.

         58.     Defendant                                        was a citizen and national of

  .Ukraine. During the timeframe of this indictment                   resided in

                  was a Malware Developer for the Trickbot Group, responsible for developing

  remote networking code that allowed the Trickbot Group to remotely control infected victim

  computers used by the Trickbot Group.

                                       CO-CONSPIRATORS

         59.     Co-Conspirator 8 ("CC8") was a Malware Manager who outlined programming

  needs, managed finances and deployed Trickbot.




                                                  12
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 14 of 61




           60.     Co-Conspirators 9, 10, 11 and 12 ("CC9, CClO, CCl 1, CC12" ) were Malware

   Developers and computer programmers for Trickbot.

           61.     Co-Conspirator 13 ("CC13") was a Malware Developer who provided completed

   modules of Trickbot malware to                 and others to be crypted.

           62.     Co-Conspirators 14 and 15 ("CC14 and CC15") were crypters who encrypted

   Trickbot malware to prevent its detection by anti-virus software.

           63.     Co-Conspirators 16 and 17 ("CC16 and CCl 7") were spammers who deployed

   Trickbot malware through spamming, phishing and spear-phishing campaigns.

                                         COUNTl
             (Conspiracy to Commit Computer Fraud and Aggravated Identity Theft,
                                      18 u.s.c. § 371)

   The Grand Jury charges:

           64.     Paragraphs 1 through 63 of this Indictment are hereby re-alleged and incorporated

   by reference as if fully set forth herein.

                                                The Conspiracy

           65.     From in ot around November 2015 through the date of this Indictment, in the

   Northern District of Ohio, Eastern Division, and elsewhere, Defendants




                                                           ALLA WITTE, aka MAX;

                                   and others .presently known and unknown to the Grand Jury, did

   lmowingly and intentionally combine,· conspire, . confederate and agree to violate the laws of the

   United States, namely:




                                                      13
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 15 of 61




              a. to intentionally access a computer without authoriz.ation, ~nd thereby obtain ·

                  information from a protected computer, and the offense was committed for

                  purposes of commercial advantage and private financial gain, in violation of

                  18 U.S.C. §§ 1030(a)(2)(C) and 1030(c)(2)(B)(i);

              b. to intentionally and with intent to defraud access a computer without

                  authorization and by means of such conduct further the intended fraud and

                  obtain something of value, specifically, money, in excess of $5,000 dollars in

                  a one-year period, in violation of 18 U.S.C. §§ 1030(a)(4) and 1030(c)(3)(A);

               c. to knowingly cause the transmission of a program, information, code, and

                  command, and, as a result of such conduct, intentionally cause damage

                  without authoriz.ation to a protected computer, and the offense caused loss to

                  one or more persons during a one-year period aggregating at least $5,000, m

                  violation ofl8 U.S.C. §§ 1030(a)(5)(A) and 1030(c)(4)(B);

               d. to knowingly cause the transmission of a program, information, code, and

                  command, and, as a result of such conduct, intentionally cause damage

                  without authoriz.ation to a protected computer, and the offense caused damage

                  affecting ten or more protected computers during a one-year period, in

                  violation of 18 U.S.C. §§ 1030(a)(5)(A) and 1030(c)(4)(B);

              e. with intent to extort from a person money and other thing of value, to transmit

                  in interstate and foreign commerce a communication containing a demand and

                  request for money or other thing of value in relation to damage to a protected ·

                  computer, where such damage was caused to facilitate the extortion, in

                  violation of 18 U.S.C. §§ 1030(a)(7)(C) and 1030(c)(3)(A); and




                                               14
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 16 of 61




                  f. · knowingly possessing, transferring and using, without lawful authority, a

                       means of identification of another person, during and in relation to felony ·

                       violations of 18 U.S.C. §§ 1030, 1343, and 1344, to wit, Computer Fraud,

                       Wire Fraud and Banlc Fraud, in violation of 18 U.S.C. § 1028A(a)(l).

                                        Object of the Conspiracy

          66.     The objects of the conspiracy included for the befendants to:

                  a. infect victims' computers with Trickbot malware designed to capture victims'

                       online banlcing login credentials;

                  b. obtain and harvest other personal identification information, including credit .

                       cards, emails, passwords, dates of birth, social security numbers, and

                       addresses;

                  c. infect other computers networked with the initial victim computer;

                  d. use the captured login credentials to fraudulently gain unauthorized access to

                       victims' online banlc accounts at fmancial institutions;

                  e. steal funds from victims' banlc accounts and launder those funds using U.S.

                       and foreign beneficiary banlc accounts provided and controlled by
                                                  I                                      .




                       conspirators; and

                  f.   infect victims' computers with ransomware.

                                 Mannerand Means ofthe Conspiracy

          It was part of the conspiracy that:

          67.    Each Defendant provided specialized skills 1;1nd filled specific roles in furtherance

   of the conspiracy. For example, some Defendants recruited and advertised for computer




                                                      15
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 17 of 61




   programmers to develop the Trickbot malware, mostly on Russian-based freelancing and

   employment websites.

          68.     · The Defendants required potential recruits to demonstrate their computer

   programming abilities and suitability for the conspiracy by assign.mg potential recruits computer

   programming tests designed to facilitate aspects of the Trickbot malware, including the use of

   web injects.

          69.      The Defendants then provided those computer programmers that demonstrated

   sufficient proficiency with credentials to access a private communication server through which

   the Trickbot Group distnbuted and received communications related to the development,

   maintenance and deployment of Trickbot.

          70.      The Defendants developed and updated the Trickbot malware that, when installed

   on an infected computer, was designed to both receive commands and send information from the

   infected computer back to the Defendants.

          71.      The Defendants crypted Trickbot to evade detection by anti-virus software and

   other protective measures used by victims.

          72.      The Defendants leased access to servers from legitimate hosting companies using

   false and fictitious names. These servers were used to deploy, maintain and manage the use of

   the Trickbot malware.

          73.      The Defendants spread Trickbot .through a campaign of spamming, phishing and

   spear phishing. The Defendants designed the emails used in these campaigns to falsely represent

   that they were from legitimate companies, associations or organizations.

          74.      The Defendants crafted the phishing emails to fraudulently entice a victim to open

   an attachment, such as a business invoice, or click on a hyperlink that falsely represented itself to




                                                    16
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 18 of 61




   be legitimate. When the victim clicked on the attachment or hyperlink, the victim's computer

    was typically infected by Trickbot malware either embedded in the attachment or on a malicious

    domain connected to the hyperlink, without the victim's consent, knowledge or authorization.

           75.     The Defendants designed Trickbot, mice it infected a computer system, to

    determine if the victim computer was connected to other computers on a network and then infecf

    other computers to which the victim computer had access.

           76.     The Defendants designed Trickbot to automate the theft of confidential personal

    and financial information, including online banking credentials, by monitoring the victims' use

    of their computer and then using keylogging or web injects to surreptitiously obtain and trick a

   user to enter personal and fmancial information.

           77.     The Defendants used keystroke logging to steal victims' online banking

    credentials when the victims logged. into their online bank account from their infected computer.

           78.     The Defendants also used web injects to display false online banking pages on the

    victim's web browser that captured online banking information as the victim entered it and then

    transmitted the captured data back to the Defendants.

           79.     To defeat multi-factor authentication and other protective means used by fmancial

    institutions to protect their clients, the Defendants monitored the internet activity of infected

   computers to determine when the victims visited a fmancial institution webpage. The

   Defendants then used captured confidential information of the victims and contacted the victims,

   posing as bank security personneL to interact with victims and employees of victim businesses to

   deceive them into providing the Defendants with their multi-factor authentication codes.

           80.     The Defendants further designed Trickbot to automatically detect, harvest and

   exftltrate credentials and passwords stmed in internet browsers on victims' computers.




                                                      17
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 19 of 61




          81.     The Defendants used the confidential personal and fmancial infomiation obtained

   by Trickbot to falsely represent to banks. and fmancial institution that the Defendants and their

   co-conspirators were victims or employees of victims who had authorization to access the

   victims' bank accounts and to make electronic funds transfers from the victims' bank accounts.

          82.     The Defendants then used the captured online banking credentials to pose as the

   victim and cause banks and fmancial institutions to make and attempt to make unauthorized wire

   transfers, ACH payments, or other electronic funds transfers from the victims' bank accounts,

   without the knowledge or authorization of the account holders.

          83.     The Defendants then used money mules to receive the wire transfers, ACH

   payments and other electronic funds transfers from the victims' bank accounts.

          84.     The Defendants th~n directed and caus~d the money mules to further transfer the

   stolen funds to reach the control of other members of the conspiracy.

          85. .   The Defendants later used Trickbot as a service for other criminal efforts,

   including the deployment and use of ransomware.

          86.     In order to achieve the objects of this conspiracy, the Defendants and their co-

   conspirators relied on several manners and means to evade detection by both victims and law

   enforcement. These efforts included:

                  a. using stolen credit cards and false credentials to pay for servers, domains,

                      VPN s, and other infrastructure;

                  b. using multiple proxies to communicate including the C2 server, infected

                      computers, commercial VPNs, and commercial proxies;

                  c. encrypting emails and attachments, and communicating over an encrypted

                      private messaging server;




                                                    18
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 20 of 61




                   d. using different momk:ers when communicating over different channels;

                   e. regularly moving infrastructure and changing communication channels to

                        avoid detection; and

                   f:   using U.S.-based and foreign money mules.

                                               Overt Acts

           87.     In furtherance of the conspiracy, and to effect the objects thereof, the Defendants

   and others known and ~own to the Grand Jury, did commit and cause to be committed the

   following overt acts in the Northern District of Ohio, Eastern Division, and elsewhere.

   I.     DEVELOPMENT, ADMINISTRATION AND MAINTENANCE OF TRICKBOT

          A.      · TRANSITION FROM DYRE TO TRICKBOT GROUP

           88.     On or about November 11, 2015,               obtained credentials to a private

   server used by the operators of the Dyre malware. Approximately a week later, members of the

   Dyre malware campaign were purportedly arrested by Russian authorities.                  and others

   transitioned their operation to the creation of a new malware based on the Dyre framework.

          89.      Beginning no later than on or about December 4, 2015,               began

   communicating with the Trickbot Group about providing administrative support to the Trickbot

   team, including recruiting other computer programmers and leasing server space on which to

   develop, maintain and deploy the Trickbot malware.

          R        ACQUIRING SERVERS, VPNS AND VPS SERVICES

          90.      Beginning no later than in or around June 2015 through in or around April 2019,

               used a PayPalaccount under his control to purchase VPS and VPN services from

   numerous hosting and anonymiz,ation companies in the United States, United Kingdom,

   Lithuania, Canada, Italy, Russia, the Netherlands and elsewhere, initially for the Dyre group and

   then later for the Trickbot Group.


                                                    19
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 21 of 61




           91.     On or about December 7, 2015,                and other Trickbot Conspirators agreed

    that           would continue providing support services for Trickbot' s development and

    maintenance, and that he would continue "testing software" and "installing virtual machines."

           92.     On or about December 7, 2015,                discussed with CC8 the need to rebuild

    their infrastructure following the collapse of the Dyre network as follows :

     CC8         You owe nothing to anyone; we just need to restore our work
                 Everything got ·disrupted in one second
     CC8         We are restoring everything bit by bit
                 Yes, it is hard work, but I am sure everything will be restored. Thank you
                 again. I will do some work now.
                 I hope that everything will go through fme. A question about work -- can I order
                 servers in advance? To avoid this rush
     CC8         yes, that is how it will be
     CC8         the rush is now because of the technical collapse

           93.     On or about December 9, 2015,                agreed to rent servers that accepted

    ''Paymer" checks3 for the Trickbot Group and then provide those servers to members pf the

    Trickbot Group.

           94.     On or about December 9, 2015,                agreed with the co-conspirators that he

    would register each server under a different account and email and was offered over 100

    different emails by a co-conspirator to achieve this goal

           95.     On or about December 11, 2015,                purchased servers based in Russia for

    the Trickbot Group. Later that same day, CC9 instructed               to not buy servers in Russia

    anymore and instead purchase them from other European countries.




    3       Paymer is an electronic software and hardware system designed to manage payment
    obligations in the form of electronic checks which are payable to the ''bearer." Paymer was
    based in Russia.


                                                     20
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 22 of 61




            96.     Throughout 2016              maintained a detailed record of server specifications,

   leases, and payments for servers he and other acquired for the development, maintenance and

   deployment of Trickbot.

            97.      Beginning in or around January 2016             and                  began

   discussing the need to acquire "fullz," or full identifiers including name, date of birth, social

   security number and other identifiers, of Americans to conduct fraud on banks.

            98.    . On or about February 1, 2016,            an                   discussed the need

   to use an American server in their quest to obtain "fullz" so that "no one will discover that we

   are from Russia."

            99.      On or about February 2, 2016,                  told            'They should say

   thank-you to us that we are stealing money from the Americans we should get the Medal of

   Valor," to which              replied "exactly."

            100.    On or about February 29, 2016,             introduced                   to CC8, a

   leader of the Trickbot Group, in order for                  to begin acquiring servers on behalf of

   the group.              also noted that CC9, CClO and CCl 1 were "employees" of the Trickbot

   Group.

            101.    Beginning no later than in or around July 2016 and continuing through in or

   around December 2018,                      used a PayPal account under his control to purchase

   VPS and VPN services from numerous hosting and ai:-onymization companies in the United

   States, Canada, Russia, the Netherlands and elsewhere, for the Trickbot Group.




                                                      21
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 23 of 61




           C.     HIRING COMPUTER PROGRAMMERS TO PROVIDE CODE FOR THE
                  TRICKBOT MALWARE SUITE

           102.   Beginning no later than in or around November 2015, the Trickbot Group began

   recruiting new programmers to rebuild their infrastructure following the purported Russian

   action against the Dyre group.

           103.   In or around January 2016                  agreed to work for and join the

   Trickbot Group.

           104.   On or about February 29, 2016,             introduced                  to CC8, a

   leader of the Trickbot Group, in order for                to begin recruiting computer

   programmers on behalf of the group.

           105.   On or about May 3, 2016,              CC8 and CC9 agreed to purchase fee-based

   access to Russian and Belarussian-based job websites to gain access to resumes for computer

   programmers looking for employment.

           106.   Beginning no later than in or around March 2016 the Defendants devised a .

   recruitment notice for computer programmers to be used on a computer game website to search

   for potential malware developers.

           107.   Beginning rio later than in or .around March 2016 the Defendants created a notice

   for a Russian-language job website that required potential applicants to demonstrate their

   computer programming skills by completing a "test" coding task, which required them to

   successfully program a web inject or other components necessary for the operation of Trickbot.

           108.   On or about May 4 and May 16, 2016,               created the G!nail accounts

   ishteryakovruslan@gmail.com and department.ishteryakov@gmail.com to create accounts on

   job-listing websites and to use these accounts to communicate with potential recruits to the

   Trickbot Group.



                                                   22
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 24 of 61




           109.   On or about May 4, 2016,                contacted CC9 to obtain an already-existing

   document showing an Individual Tax Number (ITN), the Russian equivalent of an Employee

   Identification Number, to use to obtain an account on the Russian-based job website.

           110.    On or about May 4, 2016, CC9 provided                  with links to images of

   · existing companies based in Moscow to use for registering on the job website.

           111.    On or about June 15, 2016,              provided CC9 with the access information

   for the department.ishteryakov@gmailcom account on ajob.:posting site.

           112.    On or about June 30, 2016,              and CC9 discussed the wording of a

   recruitment posting on the Russian-based job website. CC9 advised                  to not use the

   word "inject" in a job posting for a computer programmer because it was "dangerous" and

   because CC9 was concerned that posting for "crooked vacanc[ies]" are "likely to get us caught."

   In the same conversation, CC9 instructed               to "go ahead" and post the job posting.

           113.   On or about July 8, 2016,               provided CC9 with the access information for

   the department.ishteryakov@gmailcom account on the Russian-based job-posting site.

           114.   On or about July 26, 2016,                    told            that a potential job

   candidate refused to complete the Trickbot test and stated, "a job applicant states that Chrome is

   a licensed software and it is illegal to alter, decompile, or change the source code for it. He ask

   if they are talking about Chromium browser."

           115.   On or about July 26, 2016,               responded to                    message and

   stated, ''Yes[.] We are sorry for this error[.] We are talking specifically about Chrome. The job

   is not totally legal, but everything is very confidential and is executed via Jabber OTR. Be

   assured that all the work will be paid for and your activities will be safe. We have been working

   in this field for five years. [] Either way, it's up to you. We are waiting for your reply."




                                                     23
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 25 of 61




           116.   On or about July 7, 2016, CC9 instructed              how to create a recruitment

   notice for a computer programmer for the Trickbot Group, including how to assess the computer

   programming test assigned to the recruit. CC9 further instructed              to only talk directly

   to potential recruits about the injection code.

           D.     RECRUITMENT OF

           117.   On or about May 17, 2016,               used the

   department.ishteryakov@gmailcom email account to contact                       and separately sent

                  an email from the Russian-language job site to send                 a test task for

   the Trickbot Group.

           118.   On or about May 19, 2016,                   received the test task but later withdrew

   from consideration due to technical problems with code for an internet browser.

           119.   In or around July 2016                  applied for two additional positions with the

   Trickbot Group and received test tasks for both vacancies.

           120.   On or about July 19, 2016,                  sent an email to the Trickbot Group at

  · the department.ishteryakov@gmailcom email stating                     was having problems with

   the test task. That same day,            provided                  response to CC8.

           121.   On or about July 21, 2016,                  completed the task and sent the response

   to the Trickbot Group at the department.ishteryakov@gmailcom email In the email,

                  noted that the program should be checked "when the antivirus is off as it can get

   angry with 'injections' during the process." Attached to the emails were programs that modified

   the Google Chrome internet browser to enable the Trickbot Group to modify the HTTP GET and

   POST information from the browser and inject information into the internet session. This type of

   program was required for the Trickbot malware to intercept and harvest online credentials.




                                                     24
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 26 of 61




          122.    On or about July 25, 2016,                    and CC8 discussed

   application and completion of the test task. During the conversation,                 and CC8 noted

   that their test tasks were considered "blackhat" hacking. · The text of the conversation follows:
                                                            \




    CC8

    CC8                                 did the test task

    CC8              Who else did it?

    CC8              Why are you communicating with this one

    CC8                                 wrote to you

                     The main reason is that this functionality can be used for illegal activities/
    CC8
                     blackhat (form.grabbing; injects) \n I do not do Blackhat

    CC8              plus,                   did not even do the test task

                     Later                 changed his mind and                        is ready to write
                     in the evening. There is nothing to lose if                     writes, right?

                     Is                     test task being checked?

    CC8              let him create a Jabber

    CC8              I will contact him there

    CC8              until people fmish the test task, do not exchange any Jabbers

    CC8              We need to stop communicating with idiots

                     We are not in the main one, but in the external one. I got it.

    CC8              it does not matter, they sent the test task
                     in short, descnbe the question they are asking, so I don't have to bother you
                     later
    CC8              If there is no result, we don't communicate any more
                     The majority understand that this is blackhat and asking for the commercial
                     target.
    CC8              if they ask additional questions, this person is not suitable

    CC8              This is the gist



                                                       25
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 27 of 61




   Later that same day,            and CC8 continued the conversation as follows:



       CC8            Anyhow, send as many messages to programmers as possible
                                                                       .
       CC8            50 per day to the new ones

       CC8                              is already doing a good job) there are a lot of people

       CC8            We' 11 find several decent programmers .


             123.   On or about July 25, 2016,                obtained credentials to a private

   Trickbot Group communications server.

             E.     RECRUITMENT OF

             124.   On or about May 27, 2016              used the

   department.ishteryakov@grnailcom email to contact                  and present him with a test task

   for the Trickbot Group.

             125.   On or about May 29, 2016,              completed and returned the first Trickbot

  . Group test task, which required him to write a server application that simulates a SOCKS

   server 4 •

             126.   On or about May 30, 2016,             used the

   department.ishteryakov@grnailcom to ask                 to complete a second task involving

   altering a Firefox browser.




   4       SOCKS is a protocol on the internet that defmes the method in which internet resources
   are requested from one computer to another. A SOCKS server would request data and then route
   the information back to the client.


                                                    26
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 28 of 61




          127.   On or about June 1, 2016,             completed the Firefox browser alteration

   and provided a Dropbox URL linked to the completed task to

          128.   On or about June 2, 2016,             provided               Dropbox URL to

   "CC9." After CC9 reviewed the code, CC9 and               engaged in the following conversation

   concerning           :


    CC9               It's all working.

    CC9               It's all correct.

    CC9               The guy did the job.

                      Fucking awesome.)

                      What are we doing now?

    CC9               I' 11 ask now.

    CC9               They'll respond and we'll knock at that guy's door until we get him.

    CC9               It seems like he's great.

    CC9               He can do both this kind of stuff and that kind.

    CC9               What is needed.

    CC9               Tell the guy that we tested it and the assignment works.

    CC9               Everything' s f"me with that.

    CC9               Consider him hired.

    CC9               Just need to come to an agreement with CC8 ...

    CC9               where we should put him.

                      Maybe write to him about Jabber for now?

    CC9               No.

    CC9               N otbing for now.

                      Well, and also tell CC12, so that he registers [him].



                                                  27
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 29 of 61




    CC9                      No.

                             Okay.

    CC9                      We'll manage it ourselves.

    CC9                      Just on pause for now.

                             But otherwise everything is fucking great.

    CC9 ·                    Say that the boss is on a trip, but that everything is great.

    CC9                      He passed the test.

    .CC9                     We have another Jabber



   Later that same day                  and CC9 continued the conversation as follows :


    CC9                      He's capable of everythmg.

    CC9                      Such a person is needed.

                             I'm afraid that he can tell the firm to go hell, or ask for more money.

                             Well that's something for the leadership to decide.

    CC9                      His assignment is the usual kind.

    CC9                      There's nothing strange in it.

    CC9                  .   :)

                             So he's going to develop programs?

    CC9                      Well, yeah.

                             Well, in that case, that's fucking great.


            129.   Following this conversation,                  and CC9 provided              with

   credentials and information to join the Trickbot Group and its private communication server.




                                                        · 28
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 30 of 61




            F.     DEVELOPMENT OF THE TRICK.BOT MALWARE

            130.   In or around January 2016                   obtained credentials for the Trickbot

   private server from his co-conspirators and began providing malware code to the Trickbot

   Group.

            131.   From no later than in or around February 2016 through the date of this Indictment

                   provided computer code and technical support used in the development and

   maintenance of the Trickbot malware, including code that allowed the Trickbot Group to manage

   and control infected victim bots and code that facilitated spamming campaigns meant to infect

   victim computers with Trickbot malware.

            132.   On or about July 26, 2016, shortly afte                 received credentials to the ·

   private Trickbot communications server,                   provided a file called

   "injector/module.rtf' to the Trickbot Group. This ftle provided guidance to the Trickbot Group

   on how the malware would monitor the activity on infected computers and web inject into

   internet browser sessions.

            133.   On or about that same day,                 provided a ftle to the Trickbot Group

   called "injector/inj.rtf ', which provided instruction to the conspirators on how to configure the

   injection files in the Trickbot malware.

            134.   On or about July 27, 2016,                 provided code to be used in the Trickbot

   malware to the Trickbot Group, specifically a program called "splice.dll" that related to the use

   of web injects and was critical to the operation of the Trickbot malware.

            135.   On or about and between July 28, 2016, and June 1, 2018,                   and other

   Trickbot Group members modified and updated the splice.dll code approxnnately 104 times,

   each update and modification consisting of a separate overt act.




                                                    29
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 31 of 61




           136.     On or about July 27, 2016,                provided code for the main Trickbot

   browser engine injection program, specifically focused on the Google Chrome browser, to the

   Trickbot Group .

          . 137.   · On or about and between July 27, 2016, and the date of this Indictment,

                   and other Trickbot. Group members modified and updated the browser engine

   injection code for Google Chrome browser approximately 700 times, each update and

   modification consisting of a separate overt act.

           138.     On or about September 3, 2018,                  rovided code to the Trickbot

   Group for a module that allowed Trickbot malware to harvest stored passwords in web browsers

   and export them back to the Trickbot Group.

           139.     On or about and between September 3, 2018, and the date of this Indictment,

                   and other Trickbot Group members modified and updated the above-described

   password harvesting module code approximately 150 times, each update and modification

   consisting of a separate overt act.

           140.     On or about the dates listed below,               submitted and caused to be

   submitted for counter anti-virus checks the above-described password harvesting module code to

   determine if anti-virus software would detect the .code, each submission consisting of a separate

   overt act:

                    a. April 30, 2019;

                    b. May 3, 2019; and

                   · c. September 12, 2019.




                                                      30
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 32 of 61




          141.    On or about ~nd between February 24, 2017 and November 15, 2018,

                 provided and updated a file called ''bot/cs2 proto.rtf' to the Trickbot Group. This

   ftle provided guidance on the function and management of infected bots in the Trickbot botnet.

          142.    On or about September 19, 2016,                    communicated with a Trickbot

   co-conspirator regarding the provision of code needed for the Trickbot malware.

          143.    On or about Sept 26, 2016,                  forwarded code used for the Trickbot

   malware to the Trickbot Group.

          144.    On or about and between September 27 and October 2, 2016,

   corrected a coding error in the Trickbot malware that affected Trickbot's ability to identify and

   control infected computers (bots) in the Trickbot botnet and provided the corrected code to other

   members of the conspiracy.

          145.    On or about November 14, 2016,               obtained a copy of a file called "test

   CHCTeMbI" ("system test") from the Trickbot Group. This ftle was used for web injections and

   contained approxnnately 30 individual online banking URLs followed by an IP controlled by the

   Trickbot Group, which were later used by the Trickbot malware to trick victims into entering

   their banking credentials into spoof banking websites controlled by the Trickbot Group.

          146.    On or about November 17, 2016,               submitted the ''test cttcTeMbI" ftle to

   an online counter anti-virus checker to determine if the program would be detected by anti-virus

   software.

          147.    On or about February 10, 2017,                     provided computer code for the

   purpose of developing a phishing and spam server used for the creation and management of

   malicious spam to the Trickbot Group.




                                                   31
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 33 of 61




             148.   No later than on or about March 6, 2017,            and others obtained an account

   for Dyncheck, on an online counter anti-virus service, for the .purpose of testing the Trickbot

   malware against various anti-virus software.

             149.   No later than on or about December 11, 2017,                   gained access to

   the Trickbot development server.

             150.   From on or about December 11, 2017, through and including the date ofthis

   Indictment,                   provided coding support to develop a remote control module to

   allow the Trickbot Group to control a victim computer over the internet.

             151.   On or about March 10, 2018, the Trickbot Group registered an account with

   VirusCheckmate (''VCM"), another counter anti-virus checker that was advertised on well-

   known underground cybercriminal forums.

             152.   Between in or around March and October 2018, the Trickbot Group uploaded

   approximately over 43,000 ftles to VCM. Some of the ftles had names such as

   "HSBC_deposit_ Confrrmation-0", "paypal", and ''Bankline_ Secure_Message."

             153.   On or about April 3, 2018,                 modified and provided a technical

   document concerning Trickbot's operation to the Trickbot Group.

             154.   On or about October 2, 2018, WITTE gained access to the Trickbot development

   server.

             155.   On or about October 11, 2018, WITTE provided code used to manage and track

   authorized users of the Trickbot malware to the Trickbot Group. '

             156.   On or about December 17, 2018, WITTE created and provided to the Trickbot

   Group a video demonstrating how to use the Trickbot user tracking software.




                                                    32
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 34 of 61




           157.    On or about May 6, 2019,                     provided additional development and

    support for the Trickbot code used to track and control infected computers to the Trickbot Group.

           158.    On or about and between August 19, 2019, and the date of this Indictment,

                   and other Trickbot Group members created and modified "injector/Logs60.rtf,"

    which was a ftle that explained to members of the conspiracy how to exploit HTTP POST and

    HTTP GET information.

           15 9.   On or about and between October 2019 and the date of this Indictment, WITTE

    provided code to the Trickbot Group to operate and deploy the Trickbot ransomware module.

   · This code included the following

                   a. A web panel used to operate the Trickbot ransomware module, which

                        included panels for ''targets," ''bots" and "users" of the ransomware and

                        contained code that automatically doubled ransom amounts if a victim did not

                        pay within a time period determined by the Trickbot Group; and

                   b.   A web page used to inform victims that their computer was encrypted with

                        ransomware and to provide a Bitcoin address used by Trickbot Group to

                        obtain a ransom payment. The web page included the following language :

                        ''Your computer has been infected! Your documents, photos, databases and

                        other important filed encrypted. To decrypt your ftled you need to buy our

                        special software."

           160. . On or about and between September 30, 2019, and the date of this Indictment,

   WITTE provided code to the Trickbot Group for      aweb panel used to access victim data stored in
   a database. The database contained a large number of credit card numbers and stolen credentials

   from the Trickbot botnet.   T1ris database also included a repository of information about infected



                                                     33
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 35 of 61




   machmes available as bots. WITTE provided code to this repository that showed an infected

   computer or 'bot' status in different colors based on the colors of a traffic light and allowed other

   Trickbot Group members to know when their co-conspirators were working on a particular

   infected machme.

             161.      On or about January 14, 2020, WITTE conducted internet searches for "laravel

   faker bitcoin address," a reference to creating a fake Bitcoin address to use to test the

   ransomware payment system.

             162.      On or about the dates listed below,            provided, modified and updated

   malware code for the Trickbot Group as follows, each modification or update consisting of a

   separate overt act:


         Dates                                           Descriotion of Code
      July 2016 -          Modifications of Firefox Internet Browser
        Present
     December 2016         Machme Query that allows Trickbot to determine ,the description, manufacturer,
                           name, product, serial number, version and root ftle directory contents of an
                           infected machme
     August 2016 -         Grabs and saves browser name, ID, type, configuration files, (HTTP) cookies,
     December 2018         history, local storage, & Flash Local Shared Objects/LSO (Flash cookies) from
                           internet browsers.
    October 2016 -         Searches for; imports and loads files present in internet browser's ''profile"
       Present             folders including cook:ies, storage, history, and Flash LSO cookies; also creates a .
                           connection to the browsers ' databases to make queries, deletions and insertions.
         July 2016 -       An executable app/utility used to launch & manage a browser.
           Present
         July 2016 -       Harvesting and modifying data entries stored in .Google's (Chrome) LevelDB
           present         database, including browsing history.

   II.      DEPLOYMENT OF TRICKBOT

             163.      Beginning no later than October 2016 the Trickbot Group, from a location outside

   the United States, purchased and configured C2 servers that hosted malware and spam




                                                        34
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 36 of 61




   campaigns and were used to host web inject servers for spoofed bank websites, and began

   deploying Trickbot malware to victims throughout the world.

           164.    No later than on or about January 31, 2017,             created and obtained a

   document entitled "crraM", which was Russian for "Spam." Within the document · were detailed

   instructions for           to:

                   a. First obtain Trickbot malware from CC13;

                   b. · Second, provide the Trickbot malware to CC14 and CC15, who would encrypt

                      ·the malware to prevent its detection by anti-virus software; and

                   c. Third, provide the crypted malware to CC 16 and CC 17 to then deploy

                      Trickbot through spamming, phishing and spear-phishing campaigns.

           165.    Trickbot infected millions of victim computers worldwide, including in Russia,

   the United Kingdom, the United States, and the Northern District of Ohio, Eastern Division, and

   elsewhere, and gained unauthorized access to their computers, each constituting a separate act in

   furtherance of the conspiracy, including the following:

                                                                           Approximate Dates of
              Victim ID                         Location
                                                                                Infection
                  CWl                          Avon, OH                     October 6 - 20, 2017
                  CW2                          Akron, OH                        May 7, 2019
                  CW3                     North Canton, OH                  October 2 - 3, 2018
                  CW4                         Ripon, CA                     December 12, 2016
                  CW5                       Fort Myers, FL                    March 30, 2018
                  CW6                      Bennington, VT                     May 16, 2018
                  CW7                      Lynchburg, VA                    September 24, 2018
                  CW8                        Eastland, TX                   September 28, 2018
                  CW9 ,                   Tulare County, CA                  October 10, 2018
                  CWlO                     New York, NY                      December 7, 2018
                  cw 11                       Minnesota                      February 6, 2019

          All in violation of Title 18, United States Code, Section 371.




                                                   35
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 37 of 61




                                          COUNT2
                  (Conspiracy to Commit Wire and Bank Fraud, 18 U.S.C. § 1349)

   The Grand Jury further charges:

           166.    The factual allegations of Paragraphs 1-63 and 88-165 of this Indictment are

   hereby repeated, re-alleged and incorporated by reference as if fully set forth herein.

           167.    From in or around November 2015 continuing through the date of this Indictment,

   in the Northern District of Ohio, Eastern Division, and elsewhere, Defendants




                                                                      ALLA WITTE, aka MAX; and

                                          and others presently known and unknown to the Grand Jury

   did knowingly and intentionally combine, conspire, confederate and agree with others to commit

   the federal offenses of wire fraud, which affected a fmancial institution, and bank fraud, that is : .

                   a. to knowingly and wi11fully devis~ and execute, and attempt to execute, a

                       scheme and artifice to defraud, and for obtaining money and property by

                      means of materially false and fraudulent pretenses, representations, and

                      promises; and in executing and attempting to execute trus scheme and artifice,

                      to knowingly cause to be transmitted in interstate and foreign commerce, by

                      means of wire communication, certain signs, signals and sounds as further

                      described herein, in violation of Title 18, United States Code, Section 1343;

                      and

                  b. to knowingly and wi11fully devise and execute, and attempt to execute, a

                      scheme and artifice to defraud a fmancial institution, as defmed in Title 18,

                      United States Code, Section 20, and to obtain moneys and funds under the



                                                     36
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 38 of 61




                       custody and control of fmancial institutions by means of materially false and

                       fraudulent pretenses, representations, and promises, in violation of Title 18,

                       United States Code, Section 1344.

                                         Objects ofthe Conspiracy

           168.    The objects of the conspiracy included:

                   a. using interstate and foreign wire transmissions to infect computers with

                       Trickbot malware designed to capture victims' online banking credentials and

                        other confidential personal and fmancial information;

                   b. using the captured banking credentials to pose as victims and gain access to

                       victims' online bank accounts at fmancial institutions in the United States and

                       elsewhere;

                   c. initiating unauthorized wire transfers of victim funds held in United States ·

                       fmancial institutions; and

                   d. laundering stolen funds using United States and foreign beneficiary bank

                       accounts controlled by the Trickbot Group.

                                  Manner and Means of the Conspiracy

           169.    The manner and means used to accomplish the conspiracy are set forth in

   Paragraphs 67 through 86 of this Indictment and are repeated, re-alleged and incorporated by

   reference as if fully set forth herein.

           170.    In order to infect victims' computer with Trickbot malware, the Defendants and

   conspirators known and unknown to the Grand Jury crafted and transmitted through the internet

   in interstate and foreign commerce phishing emails containing malicious hyperlinks or




                                                    37
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 39 of 61




    attachments which, when clicked, downloaded and installed Trickbot malware onto victims'

    computers without their knowledge or consent.

           171.    Once installed on the victim computer, Trickbot malware captured the victims'

    online banking login credentials and other confidential private and online banking information.

           172.    In order to fraudulently gain unauthorized access to victims' online bank

    accounts, the Defendants, and conspirators known and unknown to the Grand Jury, used the

    victims' captured online banking login credentials without authorization to falsely represent to ·

    banks that the Defendants and their conspirators were victims or employees of victims who had

    authorization to access the bank accounts and to make electronic . funds transfers from said

    accounts.

                                 Acts in Furtherance of the Conspiracy

           173.    In furtherance of the conspiracy, and to effect the objects thereof, the Defendants

    and others known and unknown to the Grand Jury committed the following acts, among others,

    in the Northern District of Ohio and elsewhere.

           174.    On or about the dates listed below, Defendants




                                                           ALLA WITTE, aka ¥AX;

                                  and others, for purposes of executing th~ above-descnbed scheme

   and artifice, which scheme affected a fmancial institution, caused to be transmitted by means of

   wire communications in interstate and foreign commerce the writings, signs, signals, pictures

   and sounds .descnbed below:




                                                      38
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 40 of 61




                                 Approximate
                                  Amount of
         Approximate                Wire/          Originating ·     Destination
                       Victim
            Date                  Attempted         Location          Location
                                    Wrre
                                 Authorization
                                                                      Buckeye
  a.
          10/19/2017    CWl         $98,177        Avon, OH        Community Bank,
                                                                     Lenexa, MO
                                                   Avon, OH           Buckeye
  b.
          10/19/2017    CWl         $98,373                        Community Bank,
                                                                     Lenexa, MO
                                                   Avon, OH            Buckeye
  C.
          10/19/2017    CWl        $175,789                        Community Bank,
                                                                     Lenexa, MO
                                                   Avon, OH           Buckeye
  d.
          10/19/2017    CWl         $98,727                        Community Bank,
                                                                     Lenexa, MO
                                 Login to CWl                         Buckeye
  e.
          10/19/2017    CWl      online bankmg    Cleveland, OH    Community Bank,
                                      account                        Lenexa, MO
                                 Login to CWl
                                 online bankmg
                                                                      Buckeye
  f.                               account and
          10/20/2017    CWl                        Lilburn, GA     Community Bank,
                                 attempted wire
                                                                     Lenexa, MO
                                    transfer of
                                     $691,570
                                                                        Turkiye
  g.                                               Key Bank           Cumhuriyeti
           3/30/2018    CW5        $438,900
                                                   Solon, OH        Ziraat Bankask,
                                                                   Ankara, Turkey
                                                                        TW"kiye
  h.                                               Key Bank           Cumhuriyeti
           3/30/2018    CW5        $171,299
                                                   Solon, OH       Ziraat Bankask,
                                                                   Ankara, Turkey
  L                                                Key Bank        Bank of America
           3/30/2018    cws        $184,900
                                                   Solon, OH        New York, NY
  J.                                               Key Bank            TD Bank,
           3/30/2018    cws         $79,450
                                                   Solon, OH        Mt. Laurei NJ
                                                                        Turkiye
  k.                                              Regions Bank,       Cumhuriyeti
           9/28/2018    CW8        $485,900
                                                   Hoover, AL      Ziraat Bankask,
                                                                   Ankara, Turkey
                                                                    Yapi Ve Kredi
  1                                               Regions Bank,
           9/28/2018    CW8        $479,500                          Bankasi A. S;,
                                                   Hoover, AL
                                                                   Istanbui Turkey


                                       39
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 41 of 61




                                 Approximate
                                  Amount of
         Approximate                Wrre/         Originating       Destination
                        Victim                                       Location
            Date                  Attempted        Location
                                     Wrre
                                 Authorization
  m.                                             Regions Bank,    Denizbank: A.S.
           9/28/2018    CW8        $398,900
                                                  Hoover, AL      Istanbul, Turkey
                                                                       Turkiye
  n.                                             Regions Bank,       Cumhuriyeti
           9/28/2018    CW8        $398,900       Hoover, AL      Ziraat Bankask,
                                                                  Ankara, Turkey
                                                                  QNB Finans bank
   0.                                            Regions Bank,
           9/28/2018    CW8        $395,400                             A.S.,
                                                  Hoover, AL
                                                                  Istanbul, Turkey
                                                   Huntington
  p.                                                              Bank of America
           10/3/2018    CW3        $230,400      National Bank,
                                                                  New York, NY
                                                 Columbus, OH
                                                   Huntington
   q.                                                             Bank of America
           10/3/2018    CW3         $84,900 .    National Bank,
                                                                  New York, NY
                                                 Columbus, OH
                                                   Huntington
  r.                                                              Bank of America
           10/3/2018    CW3        $154,200      National Bank,
                                                                  NewYork, NY
                                                 Columbus, OH
                                                   Huntington
   s.                                                                Citibank:
           10/3/2018    CW3        $171,200      National Bank,
                                                                   NewYork, NY
                                                 Columbus, OH
                                                   Huntington
  t.                                                              Santander Bank,
           10/3/2018    CW3         $84,200      National Bank,
                                                                  Wilmington, DE
                                                 Columbus, OH
                                                   Huntington         HSBC,
  u.
           10/3/2018    CW3         $44,900      National Bank,
                                                                    Buffalo, NY
                                                 Columbus, OH
  V.                                                CoBank:, ·    Fio Banka, A.S.
           2/07/2019    cw 11      $198,370
                                                 Greenwood, CO    Prague, Czechia .
  w.                                                CoBank:,      Caixabank:, S.A.
           2/07/2019    cw 11      . $73,411
                                                 Greenwood, CO    Barcelona, Spain
  X.                                                CoBank:,      Caixabank:, S.A.
           2/07/2019    cw 11       $78,123
                                                 Greenwood, CO    Barcelona, Spain
                                                                  Wells Fargo Bank
  y.                                                CoBank:,
           2/07/2019    cw 11      $170,212
                                                 Greenwood, CO
                                                                   San Francisco,
                                                                         CA ·
                                                                    Nationwide
  z.                                                CoBank:,
           2/07/2019    cw 11       $62,341
                                                 Greenwood, CO
                                                                  Swindon, United
                                                                      Kingdom



                                       40
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 42 of 61




                                            Approximate
                                             Amount of
           Approximate                         Wrre/                 Originating          Destination
                               Victim
              Date                           Attempted                Location             Location
                                                Wire
                                            Authorization
  aa.                                                                 CoBank,          Bank of America,
             2/07/2019         cw 11              $98,663
                                                                   Greenwood, CO        New York, NY
  bb.                                                                 CoBank,          Bank of America,
             2/07/2019         cw 11              $183,941
                                                                   Greenwood, CO        New York, NY
  cc.                                                                 CoBank,          Bank of America,
             2/07/2019         cw 11              $193,112
                                                                   Greenwood, CO        New York, NY
  dd.                                                                 CoBank,          Bank of America,
             2/07/2019         CWil               $194,312
                                                                   Greenwood, CO        New York, NY

           175.   On or about the dates listed below, Defendants




                                                          ALLA WITTE, aka MAX;

                                  and others, for purposes of executing the above-descnbed scheme

   and artifice to defraud the financial institutions listed below and for obtaining money under the

   custody and control of said fmancial institutions, by means of false and fraudulent pretenses,

   representations and promises, obtained access to the online accounts and caused and attempted to

   cause fraudulent wire transfers as set forth below:


            Approximate              Financial                       False Pretenses/
              Date(s)               Institution                      Re pre s entatio ns
                                                         Unauthorized use of CW 4's online
    a.        12/12/2016           . U.S. Bank           banking credentials and wire transfer of
                                                         apprmcimately $44,000 from U.S. Bank.
                                                         Unauthorized use of CW l's online
            10/17/2017 to                                banking credentials and wire transfers of
                                    Buckeye
    b.                                                   approximately $98,177; $98,373;
             10/19/2017          Community Bank
                                                         $175,789; and $98,727 from Buckeye
                                                         Community Bank.




                                                     41
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 43 of 61




           Approximate            Financial                     False Pretenses/
             Date(s)             Institution                    Representations
                                                  Unauthorized use of CW l's online
          10/19/2017 to 10/-      Buckeye         banking credentials and attempted wire
     C.
               20/2017         Community Bank     transfer of approxnnately $691,570 from
                                                  Buckeye Community Bank.
                                                  Unauthorized use of CW 5's online
                                                  banking credentials and wire transfers and
     d.       3/30/2018          Key Bank         attempted wire transfers of approxnnately
                                                  $438,900; $171,299; $184,900; and
                                                  $79,450 from Key Bank.
                                                  Unauthorized use of CW 6's online
                                                  banking credentials and wire transfers and
                               People's United
     e.       5/16/2018                           attempted wire transfers of approxnnately
                                   Bank .
                                                  $1,250,000 and $50,000 from People's
                                                  United Bank.
                                                  Unc;1uthorized use of CW 7's online
                                                  banking credentials and wire transfers and
                                First National
     f.       9/28/2018                           attempted wire transfers of approxnnately
                                     Bank
                                                  $98,847 and $100,000 from First National
                                                  Bank.
                                                  Unauthorized use of CW 7's online
                                First National    banking credentials and attempted wire
     g.       10/3/2018
                                     Bank         transfer of approxnnately $100,000 from
                                                  First National Bank.
                                                  Unauthorized use of CW 8's online
                                                  banking credentials and wire transfers and ·
    h.        9/28/2018         Regions Bank      attempted wire transfers of approxnnately
                                                  $485,900; $479,500; $398,900; $398,900
                                                  and $395,400 from Regions Bank.
                                                  Unauthorized use ofCW 3's online
                                                  banking credentials and wire transfers and
                                Huntington        attempted wire transfers of approxnnately
     L        10/3/2018
                               National Bank      $230,400; $84,900; $154,200; $171,200;
                                                  $84,200, $44,900 and $89,400 from
                                                  Huntington National Bank.
                                                  Unauthorized use of CW lO's online
                                                  banking credentials and wire transfers and
                                 J.P. Morgan
    J.       12/10/2018                           attempted wire transfers of approximately
                                 Chase Bank
                                                  $800,000; $900,000; $890,000; and
                                                  $950,000 from J.P. Morgan Chase Bank.




                                                 42
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 44 of 61




              Approximate                Financial                   False Pretenses/
                Date(s)                 Institution                  Representations
                                                         Unauthorized use of CW 11 's online
                                                         banking credentials and wire transfers and
                                                         attempted wire transfers of approximately
     k.             2/07/2019            CoBank
                                                         $198,370; $73,411; $78,123; $170,212;
                                                         $62,341; $98,663; $183,941; $193,112;
                                                         and $194,312 from CoBank.

             All in violation of Title 18, United States Code, Section 1349.

                                               COUNTS3-11
                                       (W"rre Fraud, 18 U.S.C. § 1343)

   The Grand Jury further charges:

             176.      The factual allegations of Paragraphs 1 - 63, 88 -165, and 174· - 175 ofthis

   Indictment are hereby repeated, re-alleged and incorporated by reference as if fully set forth

   herein.

             177.      From in or around November 2015 continuing through the date of this Indictment,

   in the Northern District of Ohio, Eastern Division, and elsewhere, Defendants




                                                                       ALLA WITTE, aka MAX; and .

                                            and others presently known and unknown to the Grand Jury

   devised a scheme and artifice to defraud victims of the Trickbot malware and to obtain money

   and property, which scheme affected a fmancial institution, by means of false and fraudulent

   pretenses, representations and promises, as descnbed above in Paragraphs 40 - 51, 67 - 86, 88 -

   165, 170 -172, and 174 -175.

             178.     On or about the dates listed below, for purposes of executing and attempting to

   execute the above-descnbed scheme and artifice to defraud and to obtain money and property,




                                                       43
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 45 of 61




     which scheme affected a fmancial institution, Defendants




                              ALLA WITTE, aka MAX;

     and others sent and caused to be sent by means of wire communications in interstate and foreign

     commerce the writings, signs, signals, pictures and sounds descnbed below:

                              Approximate        Description of      Originating       Recipient
Count       Defendants .
                                 Date                Wire             Location         Location
                                                                                        Buckeye
                                                   Login and
                                                                                       Community
 3                              10/19/2017      Authorization for     Avon, OH
                                                                                         Bank,
                                                    $98,177
                                                                                      Lenexa, MO

                                                                                        Buckeye
                                                   Login and
                                                                                       Community
 4                              10/19/2017      Authorization for     Av:on, OH
                                                                                         Bank,
                                                    $98,373
                                                                                      Lenexa, MO

                                                                                        Buckeye
                                                   Login and
                                                                                       Community
 5                              10/19/2017      Authorization for     Avon, OH
                                                                                         Bank,
                                                    $175,789
                                                                                      Lenexa, MO

                                                                                        Buckeye
                                                   Login and
                                                                                       Community
 6                              10/19/2017      Authorization for     Avon, OH
                                                                                         Bank,
                                                    $98,727
                                                                                      Lenexa, MO

                                                                                        Buckeye
                                                 • Login to CWl
                                                                      Cleveland,       Community
 7                              10/19/2017      . online banking
                                                                         OH              Bank,
                                                      account
                                                                                      Lenexa, MO
                                                                                         Turkiye
                                                   Approximate                         Cumhuriyeti
                                                  $438,900 wire       Key Bank            Ziraat
 8                               3/30/2018
                                              . transfer from CW      Solon, OH         Bankask,
                                                S's bank account                        Ankara,
                                                                                         Turkey




                                                   44
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 46 of 61




                                Approximate         Description of       Originating       Recipient
Count         Defendants
                                   Date                 Wrre              Location          Location
                                                                                             Turkiye
                                                     Approxnnate
                                                                                          ·Cumhuriyeti
                                                       attempted
                                                                          Key Bank            Ziraat
  9                                3/30/2018        $171,299 wire
                                                                          Solon, OH         Bank.ask,
                                                  transfer frorri CW
                                                                                             Ankara,
                                                   S's bank account
                                                                                             Turkey

                                                     Approximate                            Bank of
                                                    $184,900 wire         Key Bank          America .
 10                                3/30/2018
                                                  transfer from CW        Solon, OH        New York,
                                                   S's bank account                          NY


                                                       Approximate
                                                      $79,450 wire        Key Bank         TD Bank,
 11                                3/30/2018
                                                 . transfer from CW       Solon, OH      Mt. Laurel, NJ
                                                    5' s bank account


      All in violation of Title 18, United States Code, Section 1343 and 2.

                                              COUNTS 12-31
                                        (Bank Fraud, 18 U.S.C. § 1344)

      The Grand Jury further charges:

             179.    The factual allegations of Paragraphs 1 - 63, 88 -165, and 174 -175 of this

      Indictment are hereby repeated, re-alleged and incorporated by reference as if fully set forth here.

             180.    From in or around November 2015 continuing through the date of this Indictment,

      in the Northern District of Ohio, Eastern Division, and elsewhere, Defendants




                                                                        ALLA WITTE, aka MAX; and

                                            and others presently known and unknown to the Grand Jury

      having devised and intended to devise a scheme and artifice to defraud a fmancial institution, as




                                                      45
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 47 of 61




   that term is defm.ed in Title 18, United States Code, Section 20 and listed below, and to obtain

   monies and funds in the custody and control of the below fmancial . institutions by means of

   material false and fraudulent pretenses, representations and promises, namely, the scheme and

   artifice descnbed above in Paragraphs 40 :_ 51 , 67 - 86, 88 - 165, 170 - 172, and 174 - 175 of

   this Indictment, well knowing at the time that the pretenses, representations and promises would

   be and were false and fraudulent when made, did knowingly execute and attempt to execute the

   foregoing scheme and artifice by gaining access to online bank accounts and causing, and

   attempting to cause, the transfer of funds, with each access, transfer and attempted transfer being

   a separate count as set forth below:

                                  Approximate            Financial
  Count       Defendants                                                           Description
                                     Date               Institution

                                                       Buckeye
                                                                            Login for CW 1's Online
   12                               10/17/2017      Community Bank,
                                                                               Banking Account
                                                      Lorain, OH


                                                       Buckeye             Approximate $98,177 wire
   13                               10/19/2017      Community Bank,        transfer from CW l's bank
                                                      Lorain, OH                     account


                                                       Buckeye             Approximate $98,373 wire
   14                               10/19/2017      Community Bank,        transfer from CW l's bank
                                                      Lorain, OH                     account


                                                       Buckeye             Approximate $175,789 wire
   15                               10/19/2017      Community Bank,        transfer from CW l's bank
                                                      Lorain, OH                     account


                                                       Buckeye             Approximate $98,727 wire
   16                               10/19/2017      Community Bank,        transfer from CW l's bank
                                                      Lorain, OH                     account




                                                   46
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 48 of 61




                          Approximate         Financial
 Count      Defendants                                            Description
                             Date            Institution

                                            Buckeye
                                                            Login for CW l's Online
   17                      10/19/2017    Community Bank,
                                                               Banking Account
                                           Lorain, OH


                                            Buckeye           Approxnnate $691,570
   18                      10/20/2017    Community Bank,   attempted wire transfer from
                                           Lorain, OH          CW l's bank account




                                             Key Bank,      Login for CW 5's Online
   19                      3/30/2018
                                             Solon, OH           Bank Account




                                                           Approxnnate $438,900 wire
                                             Key Bank,
   20                      3/30/2018
                                             Solon, OH
                                                           transfer from CW 5's bank
                                                                     account




                                                             Approxiinate attempted
                                             Key Bank,
   21                      3/30/2018                       $171,299 wire transfer from
                                             Solon, OH
                                                              CW 5's bank account



                                                           Approxnnate $184,900 wire
                                             Key Bank,
   22                      3/30/2018                       transfer from CW S's bank
                                             Solon, OH
                                                                     account




                                                           Approxnnate $79,4SO wire
                                             Key Bank,
   23                      3/30/2018                       transfer from CW S's bank
                                             Solon, OH
                                                                     account




                                        47
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 49 of 61




                         Approximate          Financial           Description
 Count     Defendants
                            Date             Institution


                                           Huntington
                                                             Login for CW 3' s Online
   24                      10/03/2018    National Bank,
                                                                Banking Account
                                        North Canton, OH
             WITTE



                                           Huntington       Approximate $230,400 wire
   25                      10/03/2018    National Bank,     transfer from CW 3' s bank
                                        North Canton, OH              account
             WITTE



                                           Huntington       Approxnnate $84,900 wire
   26                      10/03/2018    National Bank,     transfer from CW 3' s bank
                                        North Canton, 0 H             account
             WITTE



                                           Huntington       Approxnnate $154,200 wire
   27                      10/03/2018    National Bank,     transfer from CW 3' s bank
                                        North Canton, 0 H             account
             WITTE



                                           Huntington       Approxnnate $171,200 wire
   28                      10/03/2018    National Bank, .   transfer from CW 3' s bank
                                        North Canton, OH              account
             WITTE



                                           Huntington ·     Approximate $84,200 wire
   29                      10/03/2018    National Bank,     transfer from CW 3' s bank
                                        North Canton, OH              account
             WITTE




                                        48
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 50 of 61




                                  Approximate            Financial
  Count        Defendants                                                          Description
                                     Date               Institution


                                                       Huntington           Approximate $44,900 wire
   30                                10/03/2018      National Bank,         transfer from CW 3's bank
                                                    North Canton, OH                   account
                  WITTE



                                                       Huntington           Approximate $89,400 wire
   31                                10/03/2018      National Bank,         transfer from CW 3's bank
                                                    North Canton, OH                  account
                  WITTE


           All in violation of Title 18, United States Code, Section 1344 and 2.

                                         COUNTS 32 - 46
                     (Aggravated Identity Theft, 18 U.S.C. §§ 1028A(a)(l) and2)

   The Grand Jury further charges:

           181.    The factual allegations of Paragraphs 1 - 63, 67 - 86, 88 -165, 170 - 172, and

   174 - 175 of this Indictment are hereby repeated, re-alleged and incorporated by reference as if

   fully set forth herein.

           182.    The term "means of identification," for purposes of this Indictment, means any

   name or number that may be used, alone or in conjunction with any other information, to identify

   a specific individual and includes any name, social security number, date of birth, and unique

   electronic identification code, address or routing code, including a credit or debit card number or

   an online banking credential and password.

           183.    On the dates noted below, in the Northern District of Ohio, Eastern Division, and

   elsewhere, Defendants




                                                   49
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 51 of 61




                                                                                         ALLA

   WITTE, aka MAX;                                               and others presently known and

   unknown to the Grand Jury, did knowingly use, without lawful authority, a means of

   identification of another person during and in relation to a felony violation enumerated in 18

   U.S.C. § 1028A(c ), to wit, the felony commission of Computer Frnud, a violation of Title 18, ·

   United States Code, Section 1030, Wire Fraud, a violation of Title 18, United States Code,

   Section 1343, and Bank Fraud, a violation of Title 18, United States Code, Section 1344,

   knowing that the means of identification belonged to another actual person:

                                                                           Approximate Dates of
  Count       Defendants              Victim            Location
                                                                              Theft and Use


  . 32                                                                           10/17/2017
                                       K.H .            Avon, OH
                                                                        Online Bank Account Access



                                                                          10/17/2017 to 10/19/2017
   33                                  K.H.             Avon, OH         Approxnnate $98,177 wire
                                                                                  transfer


                                                                          10/17/2017 to 10/19/2017
   34                                  K.H.             Avon, OH         Approxnnate $98,373 wire
                                                                                   transfer



                                                                          10/17/2017 to 10/ 19/2017
   35                                  K.H.             Avon, OH         Approxnnate $175,789 wire
                                                                                  transfer


                                                                          10/17/2017 to 10/19/2017
   36                                  K.H .            Avon, OH         Approxnnate $98,727 wire
                                                                                  transfer




                                                   50
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 52 of 61




                                                         Approximate Dates of
 Count      Defendants      Victim         Location
                                                            Theft and Use

                                                                10/19/2017
   37                        K.H.          Avon, OH
                                                       Online Bank Account Access



                                                         10/19/2017 to 10/20/2017
   38                        K.H.          Avon, OH     Approximate $691,570,000
                                                          attempted wire transfer




                             J.A.,     North Canton,            10/03/2018
   39
                             L.M.           OH         Online Bank Account Access
             WITTE



                                                               10/03/2018
                             J.A.,     North Canton,
   40                                                  Approximate $230,400 wire
                             L.M.           OH
                                                                transfer
             WITTE



                                                               10/03/2018
                             J.A.,     North Canton,
   41                                                   Approximate $84,900 wire
                             L.M.           OH
                                                                transfer
             WITTE




                                                               10/03/2018
                             J.A.,     North Canton,
   42                                                  Approximate $154,200 wire
                             L.M.           OH
                                                                transfer
             WITTE




                                      51
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 53 of 61




 Count           Defendants           Victim            Location
                                                                           Approximate Dates     of
                                                                              Theft and Use


                                                                               10/03/2018
                                          J.A.,      North Canton,
   43                                                                   Approxnnate $171,200 wire
                                          L.M.          · OH
                                                                                 transfer
                  WITTE




                                                                                10/03/2018
                                          J.A.,      North Canton,
   44                                                                    Approxnnate $84,200 wire
                                          L.M.            OH
                                                                                 transfer
                  WITTE




                                                                                10/03/2018
                                          J.A.,      North Canton,
   45                                                                    Approxnnate $44,900 wire
                                          L.M.            OH
                                                                                 transfer
                  WITTE




                                                                                10/03/2018
                                          J.A.,      North Canton,
   46                                                                    Approxnnate $89,400 wire
                                          L.M.            OH
                                                                                 transfer
                  WITTE


          184.     Members of the Trickbot Group knew, and had reason to know, that the

   information collected was from actual individuals because the means by which it was collected

   was specifically designed to require response and affirmative action by the victim to provide his

   or her own verification information.




                                                   52
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 54 of 61




             185.   Moreover, members of the Trickbot Group knew, and had reason to know, the

   online banking information was from actual individuals because the members successfully used

   the online banking credentials to gain access to online banking accounts and initiate and attempt

   to initiate wire transfers of funds .

             All in violation of Title 18, United States Code, Sections 1028A(a)(l) and 2.

                                           COUNT47
                    (Conspiracy to Commit Money Laundering, 18 U.S.C. § 1956(h))

   The Grand Jury further charges:

             186.   The factual allegations of Paragraphs 1-63, 88 -165, and 174 -175 of this

   Indictment are hereby repeated, re-alleged and incorporated by reference as if fully set forth

   herein.

                                              The Conspiracy

             187.   From in or around November 2015 through the date of this Indictment, in the

   Northern District of Ohio, Eastern Division, and elsewhere, Defendants




                                                          ALLA WITTE, aka MAX;

                                    and others presently known and unknown to the Grand Jury; did

   knowingly and intentionally combine, conspire, and agree with each other and with other persons

   known and unknown to the Grand Jury to commit offenses against the United States in violation

   of Title 18, United States Code, Section 1956, to wit:

                    a. to knowingly conduct and attempt to conduct fmancial transactions affecting

                        interstate and foreign commerce, which transactions involved the proceeds of

                        specified unlawful activity, that is, Wire Fraud, in violation of 18 U.S.C.



                                                     53
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 55 of 61




                  § 1343, Bank Fraud, in violation of 18 U.S.C. § 1344, and Fraudulent Access

                  to Computers, in violation of 18 U.S.C. § 1030, knowing that the transactions

                  were designed in whole or in part to conceal and disguise the nature, location,

                  source, ownership, and control of the proceeds of specified unlawful activity,

                  and that while conducting and attempting to conduct such fmancial

                  transactions, knew that the property involved in the fmancial transactions

                 represented the proceeds of some form of unlawful activity, in violation of

                  Title 18, United States Code, Section 1956(a)(l)(B)(i);

              b. to transport, transmit, and transfer, and attempt to transport, transmit, and

                 transfer a monetary instrument or funds involving the proceeds of specified

                 unlawful activity, that is, Wire Fraud, in violation of 18 U.S.C. § 1343, Bank

                 Fraud, in violation of 18 U.S.C. § 1344, and Fraudulent Access to Computers,

                 in violation of 18 U.S.C. § 1030, from a place in the United States to or

                 through a place outside the United States, knowing that the funds involved in

                 the transportation, transmission, and transfer represented the proceeds of some

                 form of unlawful activity and knowing that such transportation, transmission,

                 and transfer was designed in whole or in part to conceal and disguise the

                 nature, location, source, ownership, and control of the proceeds of specified

                 unlawful activity, in violation of Title 18, United States Code, Section

                  1956(a)(2)(B)(i); and

              c. to knowingly engage and attempt to engage in a monetary transaction in

                 criminally derived property with a value greater than $10,000, which property

                 was derived from a specified unlawful activity, that is, Wire Fraud, in




                                               54
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 56 of 61




                   violation of 18 U.S.C. § 1343, Bank Fraud, in violation of 18 U.S.C. § 1344,

                   and Fraudulent Access to Computers, in violation of 18 U.S.C. § 1030, by,

                   through and to a fmancial institution .and affecting interstate and foreign

                   commerce, in violation of Title 18, United States Code, Section 1957.

                                    Objects ofthe Conspiracy

         188.   The objects of the conspiracy included for the Defendants to:

                a. obscure and disguise the ultimate recipients of the criminal proceeds of the

                   Wire Fraud, Bank Fraud, and Fraudulent Access to Computers schemes to

                   defraud - as discussed above in Paragraphs 40- 51, 67 - 86, 88 '- 165, 170 -

                   172, and 174 -:- 175 - by laundering launder those funds using a network of

                   money mules and wire transfers conducted under the guise of legitimate

                   businesses;

                b. launder those criminal proceeds through U.S. and foreign beneficiary bank

                   accounts provided and controlled by conspirators; and

                c. transfer money obtained from the Wire Fraud, Bank Fraud, and Fraudulent

                   Access to Computers scliemes overseas for personal fmancial gain.




                                                55
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 57 of 61




                                 Manner and Means of the Conspiracy

           189.    The manner and means used to accomplish the conspiracy are set forth in

   Paragraphs 67 - 86 and 170 - 172 of this Indictment and are repeated, re-alleged and

   incorporated by reference as if fully set forth herein.

           190.    The Defendants, and co-conspirators known and unknown to the Grand Jury, did

   conduct and attempt to conduct unauthorized electronic funds transfers from victims' online

   bank accounts at U.S. fmancial institutions into U.S. and foreign beneficiary bank accounts

   provided and controlled by the Trickbot Group.

           191.    The Trickbot Group advertised and posted listings for remote employment on job .

   posting websites such as Indeed.com, Linkedln.com and others.

           192.    The Trickbot Group created fictitious companies, such as "Liberty Shopping" and

   ''Element Construction Group," and created fraudulent websites for the companies to give the

   impression that they were actual businesses which engaged in legitimate domestic and

   international transactions.

           193. . The .Trickbot Group explained to potential employees that they would be required

   to receive funds and distribute them to investors and vendors of the seemingly legitimate

   businesses.

           194.   The Trickbot Group instructed employees to open business banking accounts and

   further instructed the employees on how to provide answers to fmancial institutions in opening

   the business banking accounts.

           195.   The Trickbot Group would then send funds consisting of criminal proceeds of

   Wire Fraud, Bank Fraud, and Fraudulent Access to Computers, to the employee's business




                                                     56
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 58 of 61




   banking account, either through ACH, wire transfer or other electronic fund,5 transfers, or

   through official check.
                     .                                            .
          196.    Shortly after the funds were deposited into the employee's business bank

   accounts, the Trickbot Group would instruct the employee to initiate an electronic funds transfer

   to an overseas fmancial account created by and under the control of the Trickbot Group.

   Eventually these funds were transferred to members of the Trickbot Group for their personal

   enrichment.

          All in violation of Title 18, United States Code, Section 1956(h).




                                                   57
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 59 of 61




                                    FORFEITURE: COUNTS 1 -31

   The Grand Jury further charges:

           197,   The allegations contained in Counts 1-31 of this Indictment are hereby re-alleged

   and incorporated by reference as if fully set forth herein for the purpose of alleging forfeiture

   pursuant to the provisions of Title 18, United States Code, Section 982(a)(2) and Title 18, United.

   States Code, Section 1030(i). As a result of these offenses, Defendants




                                                          ALLA WITTE, aka MAX;

                                   shall forfeit to the United States: (i) any and all property

   constituting, or derived from, any proceeds they obtained, clirectly or inclirectly, as the result of

   such offenses; and, (ii) any and all personal property that was used - or was intended to be used

   - to commit or to facilitate the commission of the offense charged in Count 1 of the Indictment.




                                                     58
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 60 of 61




                                      FORFEITURE: COUNT 47

   The Grand Jury further charges:

           198.   The allegations contained in Count 47 of this Indictment are hereby re-alleged and

   incorporated by reference as if fully set forth herein for the purpose of alleging forfeiture

   pursuant to the provisions of Title 18, United States Code, Section 982(a)(l). As a result of this

   offense, Defendants



                                                                                            ALLA

   WITTE, aka MAX;                                                  shall forfeit to the United States all

   property, real and personai involved in such offense, and all property traceable to such property.




                                                          A TRUE BILL.




   Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

   Act of 2002.




                                                    59
Case 1:21-mj-02236-AOR Document 1 Entered on FLSD Docket 02/08/2021 Page 61 of 61




   United States v.        et al

                                           A TRUE BILL.




                                           FOREPERSON




                                      60
